NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC., '
Plcn`ntiffs-Appellants,
V.
UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,
AND _
INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,
AND
KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC. AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendcmts-Appellees.
2012-1200
Appea1 from the United StateS C0urt of Internati0nal
Trade in case n0. 08-CV-0302, Judge Tim0t;hy C. Stanceu.

ETHAN ALLEN GLOBAL V. US 2
ON MOTION
ORDER
Ethan Allen Global, Inc. et al. submit a motion for an
injunction, pending appeal, to prohibit the United States
from distributing funds currently being held for Ethan
Allen.
Upon consideration thereof
IT ls OR1)ERED THAT:
The United States is directed to respond by February
28, 2012. Any other appellee who intends to respond
must respond by that date.
FOR THE CoURT
FEB 2 2 2012
/s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: J0seph W. Dorn, Esq.
Patrick V. Gallagher, Esq. F"_ED